Exhibit Contents Report to Shareholders i Management’s Discussion and Analysis Caution Regarding Forward-Looking Statements M-1 Vision, Core Business, and Strategy M-2 Results M-2 Summary of Quarterly Results M-13 Liquidity and Capital Resources M-15 Other M-16 Outlook M-17 Critical Accounting Estimates, Developments, and Measures M-18 Controls and Procedures M-19 Risk Factors M-19 Subsequent Event M-19 Unaudited Interim Consolidated Financial Statements Consolidated Balance Sheets F-1 Consolidated Statements of Income F-2 Consolidated Statements of Shareholders’ Equity and Comprehensive Income F-3 Consolidated Statements of Cash Flows F-4 Notes to the Unaudited Interim Consolidated Financial Statements F-5 Stantec provides professional consulting services in planning, engineering, architecture, interior design, landscape architecture, surveying, environmental sciences, project management, and project economics for infrastructure and facilities projects. Continually striving to balance economic, environmental, and social responsibilities, we are recognized as a world-class leader and innovator in the delivery of sustainable solutions. We support public and private sector clients in a diverse range of markets in the infrastructure and facilities sector at every stage, from initial concept and financial feasibility to project completion and beyond. In simple terms, the world of Stantec is the water we drink, the roadways we travel, the buildings we visit, the industries in which we work, and the neighborhoods we call home. Our services are offered through approximately 9,000 employees operating out of more than 125 locations in North America. Stantec trades on the TSX and NYSE under the symbol STN. Stantec is One Team providing Infinite Solutions. Report to Shareholders Second
